Exhibit 10.1

 
 
Credit Agreement

This agreement dated as of August 15, 2006 between JPMorgan Chase Bank, N.A.
(together with its successors and assigns, the “Bank”), whose address is 1 Chase
Square, 9th Floor, Rochester, NY 14643, and Harris Interactive Inc. (whether one
or more, and if more than one, individually and collectively, the “Borrower”),
whose address is 135 Corporate Woods, Rochester, NY 14623.



1.   Credit Facilities.



  1.1   Scope. This agreement governs Facility A, and, unless otherwise agreed
to in writing by the Bank and the Borrower or prohibited by applicable law,
governs the Credit Facilities as defined below.



  1.2   Facility A (Line of Credit). The Bank has approved a credit facility to
the Borrower in the principal sum not to exceed $15,000,000.00 in the aggregate
at any one time outstanding (“Facility A”). Credit under Facility A shall be
repayable as set forth in a Line of Credit Note executed concurrently with this
agreement, and any renewals, modifications, extensions, rearrangements,
restatements thereof and replacements or substitutions therefor. The proceeds of
Facility A shall be used for the following purpose: For working capital and
other purposes.

Commitment Fee. The Borrower shall pay to the Bank a commitment fee calculated
on the average daily unused portion of Facility A at a rate of 0.05% per annum,
payable in arrears within ninety (90) days of the end of each calendar quarter
for which the fee is owing. The Bank may begin to accrue the foregoing fee on
the date the Borrower signs or otherwise authenticates this agreement.

Letter of Credit Sub-Limit. At any time the Borrower is entitled to an advance
under Facility A, the Bank agrees to issue letters of credit (all letters of
credit issued for the account of the Borrower which are outstanding on the date
of the Line of Credit Note and any letter of credit issued under this agreement,
whether for the account of the Borrower or for which the Borrower is the
applicant/obligor, together with any and all amendments, modifications,
renewals, extensions, increases, restatements and rearrangements of and
substitutions and replacements for, any of the foregoing, a “Letter of Credit”
or “Letters of Credit”) for the account and/or upon the application of the
Borrower in an amount not in excess of the maximum advance that the Borrower
would then be entitled to obtain under Facility A, provided that (a) the
aggregate maximum amount which is drawn and remains unreimbursed under all
Letters of Credit plus the aggregate maximum available amount which may be drawn
under all Letters of Credit which are outstanding at any time (the “L/C
Obligations”), shall not exceed $15,000,000.00, (b) the issuance of any Letter
of Credit with an expiration date beyond the maturity date of the Line of Credit
Note shall be entirely at the discretion of the Bank, (c) any Letter of Credit
shall be a standby letter of credit and the form of the requested Letter of
Credit shall be satisfactory to the Bank, in the Bank’s sole discretion, and
(d) the Borrower shall have executed an application and reimbursement agreement
for any Letter of Credit in the Bank’s standard form. While any Letter of Credit
is outstanding, the maximum amount of advances that may be outstanding under the
Line of Credit Note shall be automatically reduced by the L/C Obligations. The
Borrower shall pay the Bank a fee for each standby letter of credit that is
issued, calculated at the rate of 0.75% per annum of the original maximum amount
available of such standby Letter of Credit, with the fee being calculated on the
basis of a 360-day year and the actual number of days in the period during which
the standby Letter of Credit will be outstanding; provided, however, that such
fee shall not be less than $350.00 for each letter of credit. The fee shall be
due quarterly in arrears for each fiscal quarter during which each Letter of
Credit is outstanding, and no credit shall be given for fees paid due to early
termination of any Letter of Credit. The Borrower shall also pay the Bank’s
standard transaction fees with respect to any transactions occurring on an
account of any Letter of Credit. Each fee shall be payable when the related
letter of credit is issued, and transaction fees shall be payable upon
completion of the transaction as to which they are charged. All fees may be
debited by the Bank to any deposit account of the Borrower carried with the Bank
without further authority and, in any event, shall be paid by the Borrower
within ten (10) days following billing. The Bank is authorized, but not
obligated to make an advance under the Line of Credit Note without notice to the
Borrower, to make payment on a drawing under any Letter of Credit. The aggregate
principal amount of advances outstanding at any one time under the Facility A
plus the aggregate amount of L/C Obligations outstanding at any time (the
“Aggregate Outstanding Amount”) shall not exceed the maximum amount of Facility
A. If the Aggregate Outstanding Amount still exceeds the maximum amount of
Facility A after the Line of Credit Note balance is reduced to zero (that is,
L/C Obligations exceed the maximum amount of Facility A), the Borrower shall
provide cash collateral to the Bank for the L/C Obligations in an amount
sufficient to eliminate the excess. In the event that a Letter of Credit or
Letters of Credit are payable in a currency other than US Dollars, and as a
result of fluctuations in the exchange rate for such currency into US Dollars,
the Aggregate Outstanding Amount as determined by the Bank in its sole
discretion) exceeds the maximum amount of Facility A, the Borrower shall
immediately upon demand by the Bank repay an aggregate amount equal to such
excess, or, at the Bank’s discretion provide cash collateral to the Bank for the
L/C Obligations in an amount sufficient to collateralize the excess.



2.   Definitions. As used in this agreement, the following terms have the
following respective meanings:



  2.1   “Credit Facilities” means all extensions of credit from the Bank to the
Borrower, whether now existing or hereafter arising, including but not limited
to those described in Section 1 and those extended contemporaneously with this
agreement.



  2.2   “Liabilities” means all debts, obligations, indebtedness and liabilities
of every kind and character of the Borrower to the Bank, whether individual,
joint and several, contingent or otherwise, now or hereafter existing in favor
of the Bank, including, without limitation, all liabilities, interest, costs and
fees, arising under or from any note, open account, overdraft, credit card,
lease, Rate Management Transaction, letter of credit application, endorsement,
surety agreement, guaranty, acceptance, foreign exchange contract or depository
service contract, whether payable to the Bank or to a third party and
subsequently acquired by the Bank, any monetary obligations (including interest)
incurred or accrued during the pendency of any bankruptcy, insolvency,
receivership or other similar proceedings, regardless of whether allowed or
allowable in such proceeding, and all renewals, extensions, modifications,
consolidations, rearrangements, restatements, replacements or substitutions of
any of the foregoing. The term “Rate Management Transaction” in this agreement
means any transaction (including an agreement with respect thereto) that is a
rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, derivative transaction or
any other similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.



  2.3   “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and its Subsidiaries [taken as a whole], (b) the ability of the
Borrower to perform any of its obligations under the Related Documents to which
it is a party, or (c) the rights of or benefits available to the Bank
thereunder.



  2.4   “Notes” means all promissory notes, instruments and/or contracts
evidencing the terms and conditions of any of the Credit Facilities.



  2.5   “Affiliate” means any person, corporation or other entity directly or
indirectly controlling, controlled by or under common control with the Borrower
and any director or officer of the Borrower or any Subsidiary of the Borrower.



  2.6   “Subsidiary” means, as to a particular person, any entity of which fifty
(50%) or more of the indicia of equity rights is at the time of determination
directly or indirectly owned by the person or by one or more persons controlled
by, controlling or under common control with the person.



  2.7   “Related Documents” means the Notes, Letters of Credit, all loan
agreements, credit agreements, reimbursement agreements, and any other
instrument or document executed in connection with this agreement or in
connection with any of the Liabilities.



3.   Conditions Precedent to Extensions of Credit.



  3.1   Conditions Precedent to Initial Extension of Credit under each of the
Credit Facilities. Before the first extension of credit governed by this
agreement, whether by disbursement of a loan, issuance of a letter of credit, or
otherwise, the Borrower shall deliver to the Bank, in form and substance
satisfactory to the Bank:

A. Loan Documents. The Notes, and as applicable, the letter of credit
applications, reimbursement agreements, and any other documents which the Bank
may reasonably require to give effect to the transactions described in this
agreement or the other Related Documents;

B. Evidence of Due Organization and Good Standing. Evidence, satisfactory to the
Bank, of the due organization, valid existence and good standing of the Borrower
and every other business entity that is a party to this agreement or any other
Related Document; and

C. Evidence of Authority to Enter into Loan Documents. Evidence that (i) each
party to this agreement and any other document required by this agreement is
authorized to enter into the transactions described in this agreement and the
other Related Documents, and (ii) the person signing on behalf of each party is
authorized to do so.



  3.2   Conditions Precedent to Each Extension of Credit. Before any extension
of credit governed by this agreement, whether by disbursement of a loan,
issuance of a letter of credit or otherwise, the following conditions must be
satisfied:

A. Representations. The representations of the Borrower are true on and as of
the date of the request for and funding of the extension of credit;

B. No Event of Default. No default has occurred in any provision of this
agreement, the Notes or any other Related Documents and is continuing or would
result from the extension of credit, and no event has occurred which would
constitute the occurrence of any default but for the lapse of time until the end
of any grace or cure period;

C. Additional Approvals, Opinions, and Documents. The Bank has received any
other approvals, opinions and documents as it may reasonably request; and

D. No Prohibition or Onerous Conditions. The making of the extension of credit
is not prohibited by or subjects the Bank to any penalty or onerous condition
under any law, ordinance, decree, requirement, order, judgment, rule, regulation
(or interpretation of any of the foregoing), foreign governmental authority, the
United States of America, any state thereof and any political subdivision of any
of the foregoing and any agency, department, commission, board, bureau, court or
other tribunal having jurisdiction over the Bank or the Borrower, or any
Subsidiary of the Borrower or their respective properties.



4.   Affirmative Covenants. The Borrower agrees to do, and cause each of its
Subsidiaries to do, each of the following:



  4.1   Insurance. Maintain insurance with financially sound and reputable
insurers covering its properties and business against those casualties and
contingencies and in the types and amounts as are in accordance with sound
business and industry practices.



  4.2   Existence. Maintain its existence and business operations as presently
in effect in accordance with all applicable laws and regulations, pay its debts
and obligations when due under normal terms, and pay on or before their due
date, all taxes, assessments, fees and other governmental monetary obligations,
except as they may be contested in good faith if they have been properly
reflected on its books.



  4.3   Financial Records. Maintain proper books and records of account, in
accordance with generally accepted accounting principles, and consistent with
financial statements previously submitted to the Bank.



  4.4   Inspection. Permit the Bank (i) to inspect and copy the Borrower’s
business records, upon reasonable request and notice and at reasonable times
during normal business hours at such intervals as the Bank may reasonably
require, but prior to an event of default, no more frequently than once
annually, and (ii) to discuss the Borrower’s business, operations, and financial
condition with the Borrower’s officers and accountants.



  4.5   Financial Reports. Furnish to the Bank:

A. Within ninety (90) days after each quarterly period, the consolidated, if
applicable, balance sheet as of the end of that period and statements of income,
cash flow and retained earnings, from the beginning of that fiscal year to the
end of that period, certified as correct by one of its authorized agents.

B. Within one hundred and twenty (120) days after and as of the end of each of
its fiscal years, a detailed consolidated, if applicable, financial statement
including a balance sheet and statements of income, cash flow and retained
earnings, such financial statement, to be audited by an independent certified
public accountant of recognized standing acceptable to the Bank in the Bank’s
sole discretion.

C. Via either the EDGAR System or its Home Page, within five (5) days after the
filing of its Annual Report on Form 10-K for the fiscal year then ended with the
Securities and Exchange Commission, but no event later than one hundred twenty
(120) days after the end of such fiscal year, the financial statements for such
fiscal year as contained in such Annual Report on Form 10-K and, as soon as it
shall become available, the annual report to shareholders of the Borrower for
the fiscal year then ended.

D. Via either the EDGAR System or its Home Page, within five (5) days after the
filing of its Quarterly Report on Form 10-Q for the fiscal quarter then ended
with the Securities and Exchange Commission, but no event later than ninety
(90) days after the end of such fiscal quarter, copies of the financial
statements for such fiscal quarter as contained in such Quarterly Report on Form
10-Q, and, as soon as it shall become available, a quarterly report to
shareholders of the Borrower for the fiscal quarter then ended.

E. Via either the EDGAR System or its Home Page, promptly after the same become
publicly available, copies of all periodic and other reports, proxy statements
and other materials filed by the Borrower or any Subsidiary with the Securities
and Exchange Commission or any governmental authority succeeding to any or all
of the functions of said Commission.

If for any reason the EDGAR System and/or its Home Page are not available to the
Borrower as is required for making available the financial statements or reports
referred to above, the Borrower shall then furnish a copy of such financial
statements or reports to the Bank.

For the purposes of this section, “EDGAR System” means the Electronic Data
Gathering Analysis and Retrieval System owned and operated by the United States
Securities and Exchange Commission or any replacement system, and “Home Page”
means the Borrower’s corporate home page on the World Wide Web accessible
through the Internet via the universal resource locator (URL) identified as
“www.harrisinteractive.com” or such other universal resource locator that the
Borrower shall designate in writing to the Bank as its corporate home page on
the World Wide Web.



  4.6   Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank
in writing of (1) all existing and all threatened litigation, claims,
investigations, administrative proceedings and similar actions affecting the
Borrower which could have a Material Adverse Effect; (2) the occurrence of any
event which gives rise to the Bank’s option to terminate the Credit Facilities;
and (3) any alleged breach of any provision of this agreement or of any other
agreement related to the Credit Facilities by the Bank.



  4.7   Other Agreements. Comply with all terms and conditions of all other
agreements, whether now or hereafter existing, between the Borrower and any
other party unless any failure of compliance would not have a Material Adverse
Effect.



  4.8   Title to Assets and Property. Maintain good and marketable title to all
of the Borrower’s assets and properties.



  4.9   Additional Assurances. Promptly make, execute and deliver any and all
agreements, documents, instruments and other records that the Bank may request
to evidence any of the Credit Facilities, cure any defect in the execution and
delivery of any of the Related Documents, comply with legal requirements
applicable to the Bank or the Credit Facilities or more fully to describe
particular aspects of the agreements set forth or intended to be set forth in
any of the Related Documents.



  4.10   Employee Benefit Plans. Maintain each employee benefit plan as to which
the Borrower may have any liability, in compliance with all applicable
requirements of law and regulations unless any failure of compliance would not
have a Material Adverse Effect.



5.   Negative Covenants.



  5.1   Unless otherwise noted, the financial requirements set forth in this
section will be computed in accordance with generally accepted accounting
principles applied on a basis consistent with financial statements previously
submitted by the Borrower to the Bank.



  5.2   Without the written consent of the Bank, the Borrower will not:

A. Liens. Create or permit to exist any lien on, or make any pledge or
assignment of, any of its Accounts, Payment Intangibles, or other General
Intangible relating to claims for the payment of money, whether now owned or
hereafter acquired and all cash and non-cash Proceeds thereof (the “Property”),
all as defined in Article 9 of the New York Uniform Commercial Code. The
Borrower covenants, represents and warrants to the Bank that the following
statements are and will remain true until the Liabilities are paid in full:
(a) the Borrower has disclosed to the Bank in writing any location(s) where all
business records pertaining to, and any tangible evidence of, the Property may
be located; (b) the Property is free and clear of all encumbrances, liens,
pledges, assignments, mortgages, deeds of trusts and security interests, and the
Borrower has not executed or recorded, or permitted others to execute or record,
any security documents or financing statements or similar records relating to
any of the Property (except, if applicable, to the Bank); and (c) all of the
Property is titled in the Borrower’s legal name.

B. Use of Proceeds. Use, or permit any proceeds of the Credit Facilities to be
used, directly or indirectly, for the purpose of (i) “purchasing or carrying any
margin stock” within the meaning of Federal Reserve Board Regulation U. At the
Bank’s request, the Borrower will furnish a completed Federal Reserve Board Form
U-1 or (ii) acquisition financing.

C. Continuity of Operations. (1) Engage in any business activities which
substantially change the nature of the buisiness in which the Borrower is
presently engaged, taken as a whole; (2) cease operations, liquidate, merge,
acquire or consolidate with any other entity (unless the Borrower is the
surviving entity in such a merger, acquisition or consolidation), change its
name, dissolve, or sell a material part of its assets out of the ordinary course
of business which sale would have a Material Adverse Effect.

D. Conflicting Agreements. Enter into any agreement containing any provision
which would be violated or breached by the performance of the Borrower’s
obligations under this agreement or any of the other Related Documents.

E. Government Regulation. (1) Be or become subject at any time to any law,
regulation, or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits Bank from
making any advance or extension of credit to Borrower or from otherwise
conducting business with Borrower, or (2) fail to provide documentary and other
evidence of Borrower’s identity as may be requested by Bank at any time to
enable Bank to verify Borrower’s identity or to comply with any applicable law
or regulation, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.



6.   Representations and Warranties by the Borrower. To induce the Bank to enter
into this agreement and to extend credit or other financial accommodations under
the Credit Facilities, the Borrower represents and warrants as of the date of
this agreement and as of the date of each request for credit under the Credit
Facilities that each of the following statements is and shall remain true and
correct throughout the term of this agreement and until all Credit Facilities
and all amounts owing under the Notes and other Related Documents are paid in
full. The Borrower represents that: (a) the execution and delivery of this
agreement and the Notes, and the performance of the obligations they impose, do
not violate any law, conflict in any material way with any agreement by which it
is bound, or require the consent or approval of any governmental authority or
other third party, (b) this agreement and the Notes are valid and binding
agreements, enforceable according to their terms, (c) all balance sheets, profit
and loss statements, and other financial statements and other information
furnished to the Bank in connection with the Liabilities are accurate and fairly
reflect the financial condition of the organizations and persons to which they
apply on their effective dates, including contingent liabilities of every type,
which financial condition has not changed materially and adversely since those
dates, (d) no litigation, claim, investigation, administrative proceeding or
similar action (including those for unpaid taxes) against the Borrower which
would have a Material Adverse Effect is pending or threatened, and no other
event has occurred which may in any one case or in the aggregate materially
adversely affect the Borrower’s financial condition and properties, other than
litigation, claims, or other events, if any, that have been disclosed to and
acknowledged by the Bank in writing, (e) all of the Borrower’s tax returns and
reports that are or were required to be filed, have been filed, and all taxes,
assessments and other governmental charges have been paid in full, except those
presently being contested by the Borrower in good faith and for which adequate
reserves have been provided, (f) the Borrower is not an “investment company” or
a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended, (g) the Borrower is not a “holding
company”, or a “subsidiary company” of a “holding company” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company” within
the meaning of the Public Utility Holding Company Act of 1935, as amended,
(h) there are no defenses or counterclaims, offsets or adverse claims, demands
or actions of any kind, personal or otherwise, that the Borrower could assert
with respect to this agreement or the Credit Facilities, (i) the Borrower owns,
or is licensed to use, all trademarks, trade names, copyrights, technology,
know-how and processes necessary for the conduct of its business as currently
conducted, the absence of ownership or licenses of which would have a Material
Adverse Effect, and (j) no part of the proceeds of the Credit Facilities will be
used for “purchasing” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U of the Board of
Governors of the Federal Reserve System of the United States (the “Board”) as
now and from time to time hereafter in effect or for any purpose which violates
the provisions of any regulations of the Board. The Borrower, other than a
natural person, further represents that: (a) it is duly organized and validly
existing under the laws of the state where it is organized and is in good
standing in its state of organization and each state where it is doing business,
and (b) the execution and delivery of this agreement and the Notes and the
performance of the obligations they impose (i) are within its powers, (ii) have
been duly authorized by all necessary action of its governing body, and (iii) do
not contravene the terms of its articles of incorporation or organization, its
by-laws, or any partnership, operating or other agreement governing its affairs.



7.   Default/Remedies. If any of the Credit Facilities are not paid at maturity,
whether by acceleration or otherwise, or if a default by anyone occurs under the
terms of this agreement, the Notes or any other Related Documents, then the Bank
shall have all of the rights and remedies provided by any law, equity or
agreement.



8.   Miscellaneous.



  8.1   Notice. Any notices and demands under or related to this document shall
be in writing and delivered to the intended party at its address stated herein,
and if to the Bank, at its main office if no other address of the Bank is
specified herein, by one of the following means: (a) by hand, (b) by a
nationally recognized overnight courier service, or (c) by certified mail,
postage prepaid, with return receipt requested. Notice shall be deemed given:
(a) upon receipt if delivered by hand, (b) on the Delivery Day after the day of
deposit with a nationally recognized courier service, or (c) on the third
Delivery Day after the notice is deposited in the mail. “Delivery Day” means a
day other than a Saturday, a Sunday or any other day on which national banking
associations are authorized to be closed. Any party may change its address for
purposes of the receipt of notices and demands by giving notice of such change
in the manner provided in this provision.



  8.2   No Waiver. No delay on the part of the Bank in the exercise of any right
or remedy waives that right or remedy. No single or partial exercise by the Bank
of any right or remedy precludes any other future exercise of it or the exercise
of any other right or remedy. No waiver or indulgence by the Bank of any default
is effective unless it is in writing and signed by the Bank, nor shall a waiver
on one occasion bar or waive that right on any future occasion.



  8.3   Integration. This agreement, the Notes, and the other Related Documents
to the Credit Facilities embody the entire agreement and understanding between
the Borrower and the Bank and supersede all prior agreements and understandings
relating to their subject matter. If any one or more of the obligations of the
Borrower under this agreement or the Notes is invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
obligations of the Borrower shall not in any way be affected or impaired, and
the invalidity, illegality or unenforceability in one jurisdiction shall not
affect the validity, legality or enforceability of the obligations of the
Borrower under this agreement, the Notes and the other Related Documents in any
other jurisdiction.



  8.4   Joint and Several Liability. Each party executing this agreement as the
Borrower is individually, jointly and severally liable under this agreement.



  8.5   Governing Law and Venue. This agreement shall be governed by and
construed in accordance with the laws of the State of New York (without giving
effect to its laws of conflicts). The Borrower agrees that any legal action or
proceeding with respect to any of its obligations under this agreement may be
brought by the Bank in any state or federal court located in the State of New
York, as the Bank in its sole discretion may elect. By the execution and
delivery of this agreement, the Borrower submits to and accepts, for itself and
in respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of those courts. The Borrower waives any claim that the State of
New York is not a convenient forum or the proper venue for any such suit, action
or proceeding.



  8.6   Captions. Section headings are for convenience of reference only and do
not affect the interpretation of this agreement.



  8.7   Survival of Representations and Warranties. The Borrower understands and
agrees that in extending the Credit Facilities, the Bank is relying on all
representations, warranties, and covenants made by the Borrower in this
agreement or in any certificate or other instrument delivered by the Borrower to
the Bank under this agreement. The Borrower further agrees that regardless of
any investigation made by the Bank, all such representations, warranties and
covenants will survive the making of the Credit Facilities and delivery to the
Bank of this agreement, shall be continuing in nature, and shall remain in full
force and effect until such time as the Borrower’s indebtedness to the Bank
shall be paid in full.



  8.8   Non-Liability of the Bank. The relationship between the Borrower and the
Bank created by this agreement is strictly a debtor and creditor relationship
and not fiduciary in nature, nor is the relationship to be construed as creating
any partnership or joint venture between the Bank and the Borrower. The Borrower
is exercising the Borrower’s own judgement with respect to the Borrower’s
business. All information supplied to the Bank is for the Bank’s protection only
and no other party is entitled to rely on such information. There is no duty for
Bank to review, inspect, supervise or inform the Borrower of any matter with
respect to the Borrower’s business. The Bank and the Borrower intend that the
Bank may reasonably rely on all information supplied by the Borrower to the
Bank, together with all representations and warranties given by the Borrower to
the Bank, without investigation or confirmation by the Bank and that any
investigation or failure to investigate will not diminish the Bank’s right to so
rely.



  8.9   Indemnification of the Bank. The Borrower agrees to indemnify, defend
and hold the Bank, its parent companies, subsidiaries, affiliates, their
respective successors and assigns and each of their respective shareholders,
directors, officers, employees and agents (collectively, the “Indemnified
Persons”) harmless from any and against any and all loss, liability, obligation,
damage, penalty, judgment, claim, deficiency, expense, interest, penalties,
attorneys’ fees (including the fees and expenses of attorneys engaged by the
Indemnified Person at the Indemnified Person’s reasonable discretion) and
amounts paid in settlement (“Claims”) to which any Indemnified Person may become
subject arising out of or relating to this agreement or the Collateral, except
to the limited extent that the Claims are proximately caused by the Indemnified
Person’s gross negligence or willful misconduct. The indemnification provided
for in this paragraph shall survive the termination of this agreement and shall
not be affected by the presence, absence or amount of or the payment or
nonpayment of any claim under, any insurance.



  8.10   Counterparts. This agreement may be executed in multiple counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts, taken together, shall constitute one and the same agreement.



  8.11   Sole Discretion of the Bank. Whenever the Bank’s consent or approval is
required under this agreement, the decision as to whether or not to consent or
approve shall be in the sole and exclusive discretion of the Bank and the Bank’s
decision shall be final and conclusive.



  8.12   Advice of Counsel. The Borrower acknowledges that it has been advised
by counsel, or had the opportunity to be advised by counsel, in the negotiation,
execution and delivery of this agreement and any Related Documents.



  8.13   Recovery of Additional Costs. If the imposition of or any change in any
law, rule, regulation, or guideline, or the interpretation or application of any
thereof by any court or administrative or governmental authority (including any
request or policy not having the force of law) shall impose, modify, or make
applicable any taxes (except federal, state, or local income or franchise taxes
imposed on the Bank), reserve requirements, capital adequacy requirements, or
other obligations which would (A) increase the cost to the Bank for extending or
maintaining the Credit Facilities, (B) reduce the amounts payable to the Bank
under the Credit Facilities, or (C) reduce the rate of return on the Bank’s
capital as a consequence of the Bank’s obligations with respect to the Credit
Facilities, then the Borrower agrees to pay the Bank such additional amounts as
will compensate the Bank therefor, within five (5) days after the Bank’s written
demand for such payment. The Bank’s demand shall be accompanied by an
explanation of such imposition or charge and a calculation in reasonable detail
of the additional amounts payable by the Borrower, which explanation and
calculations shall be conclusive in the absence of manifest error.



  8.14   Conflicting Terms. If this agreement is inconsistent with any provision
in any other Related Documents, the Bank shall determine, in the Bank’s sole and
absolute discretion, which of the provisions shall control any such
inconsistency.



  8.15   Expenses. The Borrower agrees to pay or reimburse the Bank for all its
out-of-pocket costs and expenses and reasonable attorneys’ fees (including the
fees of in-house counsel) incurred in connection with the development,
preparation and execution of, and in connection with the enforcement or
preservation of any rights under, this agreement, any amendment, supplement, or
modification thereto, and any other documents prepared in connection herewith or
therewith. These costs and expenses include without limitation any costs or
expenses incurred by the Bank in any bankruptcy, reorganization, insolvency or
other similar proceeding.



  8.16   Confidentiality. The Bank agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Related Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Bank on a non-confidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the Bank on a
non-confidential basis prior to disclosure by the Borrower; provided that, in
the case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord to its own
confidential information.



9.   USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual Bank will
ask for Borrower’s name, taxpayer identification number, residential address,
date of birth, and other information that will allow Bank to identify Borrower,
and if Borrower is not an individual Bank will ask for Borrower’s name, taxpayer
identification number, business address, and other information that will allow
Bank to identify Borrower. Bank may also ask, if Borrower is an individual to
see Borrower’s driver’s license or other identifying documents, and if Borrower
is not an individual to see Borrower’s legal organizational documents or other
identifying documents.



10.   WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.



11.   JURY WAIVER. THE BORROWER AND THE BANK HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN
THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS DOCUMENT.
THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE FINANCING
DESCRIBED HEREIN.

                      Address(es) for Notices:
  Borrower:            
 
                   
135 Corporate Woods
Rochester, NY 14623
 
 
Harris Interactive Inc.  

 

 


 
                   
Attn:
  Chief Financial Officer   By:   /s/ Ronald E. Salluzzo  
 

 
             
 

 
                   
 
          Authorized Signer       Title
 
                            Ronald E. Salluzzo, Chief Financial Officer
   
 
                   
 
      Date Signed:       8/11/06  

 
                 


                      Address for Notices: Bank: } 1 Chase Square, 9th Floor }
Rochester, NY 14643 JPMorgan Chase Bank, N.A. } Attn: By: /s/ James Stanbrough
James Stanbrough { V.P. Printed Name Title Date Signed: 8/15/06 Address for
Notices:   Bank:         1 Chase Square, 9th Floor         Rochester, NY 14643  
JPMorgan Chase Bank, N.A.         Attn:   By: /s/ James Stanbrough          
James Stanbrough     V.P.       Printed Name           Title     Date Signed:
8/15/06

